Citation Nr: 1516254	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-12 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to January 1973.  The appellant is the surviving spouse of the Veteran.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Jurisdiction currently resides at the RO in Roanoke, Virginia.

The appellant requested a Travel Board hearing at the Roanoke RO on an April 2013 Form 9 appeal.  She was scheduled for a hearing in March 2015.  However, the appellant failed to appear for her hearing, and has not since requested a new hearing.  Accordingly, the appellant's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

On her April 2013 VA Form 9, the appellant requested entitlement to many VA benefits, to include basic eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35, and housing loans under 38 U.S.C. Chapter 37.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's cause of death, in particular his diagnosed encephalopathy, is related to his military service, in particular from service in Vietnam at which time he sustained a head injury when a truck that he was riding in drove over a land mine that exploded.  See, e.g., the appellant's VA Form 9 dated April 2013.

The Veteran died in May 1995.  His death certificate does not list the cause of death, although a private treatment report from the Bayley Seton Hospital dated at the time of his death lists his diagnoses as AIDS, disseminated Mycobacterium gordonae, encephalopathy, and genital warts.  During his lifetime, the Veteran was not service connected for any disability.

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability which was incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2014).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
See 38 C.F.R. § 3.312(b) (2014).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2014); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In order for service connection for the cause of a veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury and/or service-connected disability; and (3) nexus evidence linking (1) and (2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service treatment records, to include his January 1973 separation examination, do not document treatment for AIDS, disseminated Mycobacterium gordonae, encephalopathy, or genital warts specifically.  Moreover, his service treatment records are absent any complaints of or treatment related to a head injury, to include a head injury from a truck driving over a land mine that exploded.  However, a service treatment record dated August 1971 documents his complaints of mild headaches and unusual foci on the crown of his head.  A physical examination did not reveal anything significant on his scalp.  However, an impression of a psychophysiologic reaction was noted, and the Veteran was prescribed medication for treatment.

Pertinently, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's in-service complaints for headaches and his encephalopathy diagnosed at the time of his death.  In light of the foregoing, the Board is of the opinion that a VA medical opinion would be probative in ascertaining whether the Veteran's encephalopathy caused or contributed substantially or materially to cause death and if so, whether his in-service treatment for headaches could be associated with the encephalopathy.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

The Board also notes that the appellant submitted a VA medical authorization form dated October 2010 for the RO to obtain treatment records dated from May 12, 1995 to May 15, 1995 from Bayley Seton Hospital.  In a December 2010 letter, the Philadelphia RO requested the identified records from this facility.  At that time, the RO also sent a letter to the appellant informing her that records have been requested from Bayley Seton Hospital and that even though a request has been made for these records, it is her responsibility to see that VA receives it.  The RO further notified the appellant that if the appellant did not respond to the December 2010 letter, they may make a decision on her claim after 30 days.  A review of the record reveals that there has been no response from Bayley Seton Hospital to the RO's December 2010 request for records.

The Board finds that the RO did not comply with 38 C.F.R. § 3.159(c)(1) in regard to obtaining the private treatment records.  Specifically,  VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the appellant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(c)(1).  VA regulations clarify that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  In this case, the RO only made one attempt to obtain the requested records from Bayley Seton Hospital.  As such, the RO should attempt to obtain any outstanding private treatment records from Bayley Seton Hospital on remand.
Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the appellant and obtain the names and addresses of all medical care providers who treated the Veteran in regard to the claim remanded herein.  Of particular interest are medical records from Bayley Seton Hospital.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the appellant and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The appellant must then be given an opportunity to respond.  

2. Thereafter, arrange for a physician with the appropriate expertise to review the Veteran's claims folder and render an opinion as to the following:

a. What was the cause of the Veteran's death.

b. Did the Veteran's diagnosed encephalopathy noted on a May 1995 private treatment record from the Bayley Seton Hospital either cause or contribute substantially or materially to cause death?  If it did, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's encephalopathy was etiologically related to his military service, to include treatment for headaches and unusual foci on the crown of his head as well as impression of psychophysiologic reaction noted in an August 1971 treatment record?

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
3. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




